DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 
Applicant(s) Response to Official Action 
	  The response filed on 04/23/2021 has been entered and made of record.

Response to Arguments/Amendments
Presented arguments have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments follows below.









Summary of Arguments:

Claim Rejections - 35 USC § 102

Regarding claims 1, 2, 4-11, 14-18, the Applicant argues Igarashi et al., does not disclose claims 1 & 12 regarding the limitation:
inter alia, “a storage medium in communication with the operation console, wherein the operation console executes programs stored in the storage medium which cause the operation console to determine a first distance in a first direction between a current position of the body part to be imaged and a prespecified position of the body part to be imaged, wherein the first direction corresponds to a longitudinal axis of the subject.” [Remarks: Pages 6-8]
“Igarashi discloses moving the imaging table 20 horizontally to a prespecified table position (not a prespecified body part position). This does not disclose or suggest determining a distance in a longitudinal direction between a current position of a body part and a prespecified position of a body part as no distance (in either direction) is ever determined let alone a distance in a longitudinal direction between a current position and a prespecified position of a body part.” [Remarks: Page 7]














Claim Rejections - 35 USC § 103

3, Applicant argues Igarashi et al., in view of Gregerson et al., in further view of Ranjan et al., do not disclose the limitations of claim 3:
“Claim 3 depends from claim 1 and inherits all of the respective features of claim 1, and Ranjan does not make up for the above noted deficiencies of Igarashi and Gregerson. Thus, claim 3 is patentable over the subject combination of references for at least the same reasons discussed above with respect to claim 1, with claim 3 containing further distinguishing patentable features.”  [Remarks: Page 8]


Regarding claims 12-13, Applicant argues Igarashi et al., in view of Gregerson et al., do not disclose the limitations of claim 3:
inter alia, “a program causing a computer to execute calculating processing which, in response to determining a body part to be imaged is within a field of view, determines a first distance in a first direction between a current position of the body part to be imaged and a prespecified position of the body part to be imaged, wherein the first direction corresponds to a longitudinal axis of the subject.” This limitation is similar to the limitation discussed supra with respect to claim 1 and the Office admits Gregerson does not disclose or suggest this limitation. As such, the above discussion regarding claim 1 applies mutatis mutandis to claim 12.  [Remarks: Page 9]
“Claim 13 depends from independent claim 12 and inherits all of the respective features of claim 12. Thus, claim 13 is patentable for at least the reasons discussed above with respect to independent claim 12, from which it depends, with claim 13 containing further distinguishing patentable features.” [Remarks: Page 9]







Examiner’s Response:

Regarding claims 1, 2, 4-11, 14-18, the Examiner contends:
Re. Claims 1, 12, 15:
Igarashi et al., disclose a storage medium in communication with the operation console, wherein the operation console (30) executes programs stored in the storage medium (Igarashi: [0038], [0095] disclose operation console 30 in communication with a storage medium, since operation console 30 functions as a computer that includes a scan condition setting unit 31 and executes a predetermined program in the storage medium.) which cause the operation console (30) to “determine a first distance in a first direction between a current position of the body part to be imaged and a prespecified position of the body part to be imaged, wherein the first direction corresponds to a longitudinal axis of the subject.”
In regards to the second limitation (in quotes), paragraph [0108] and figure 12 of the applicant’s published specification (US 2019/ 0130598 A1) suggests (not explicitly disclosed) that Δzc=zi−zr corresponds to the limitation: “determine a first distance (Δzc) in a first direction (z-direction) between a current position (zi) of the body part (chest part) to be imaged and a prespecified position (zr) of the body part (chest part) to be imaged”. Further, paragraph [0106] and figure 12 of the applicant’s published specification suggests that a range refers to distance. For example, zi is calculated from a range (i.e., distance) zi2-zi1 Thus, a first distance is interpreted as a first range.
In order to elucidate the mappings for this limitation, paragraph [0039] of Igarashi discloses the concept of an operator inputting scanning conditions. The scanning conditions include setting an imaging region and a scan range. In other words, the scan range that is set, is interpreted as a first distance and the imaging region that is set, is interpreted as imaging region TA. Furthermore, Paragraph [0056] discloses when elevation of imaging table 20 is completed, the horizontal position of the cradle 21 of figures 3 and 4 is set as the scan start position specified from the set scanning conditions. 
Thus, the set scanning position include the imaging region TA (some specifics of TA are disclosed in paragraphs [0051], [0055]) and is interpreted as the scan start position specified from the set scanning conditions. 
Continuing with paragraph [0056], control is performed to move the cradle 21 horizontally until the position set (i.e., initial or current position of figure 3 or 4) by the scanning conditions (i.e., using imaging region TA as the first position) coincides with the position set (i.e., prespecified) in figure 5 from the scanning conditions. As seen in figure 5, the cradle 21 along with the subject 40, has moved under the gantry 10 for imaging the chest area or target area associated with a scan end position as shown in figure 7 and disclosed in paragraphs [0057] and [0069]-[0070]. 
Igarashi et al., disclose: “determine a first distance (i.e., a range) in a first direction (i.e., z-axis of the cradle) between a current position (subject 40's position in figures 3 or 4) of the body part (TA) to be imaged and a prespecified position (preset scan condition which includes subject 40's position in figure 5) of the body part (TA) to be imaged.” Paras. [0039], [0051], [0055]-[0057], [0069]-[0070].
Please see the Examiner’s response in section “a” above regarding the prespecified position of the body part to be imaged and how the scanning range is interpreted to be the distance. 

Regarding claim 3, the Examiner contends:
Please see Examiner remarks above regarding claims 1 & 12.

Regarding claims 12-13, the Examiner contends:
Please see Examiner remarks above regarding claims 1 & 12.
Please see Examiner remarks above regarding claims 1 & 12.










Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4-12, 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Igarashi et al., hereinafter referred to as Igarashi (JP 2014/161392 A – already of record).

As per claim 1, Igarashi discloses a medical apparatus (1) comprising: 
a gantry (10) including a bore (Igarashi: Figs. 1 & 5; [0029], [0031]; X-ray CT apparatus 1 comprising: comprising: a gantry 10 including a bore B or iso-center referred to as ISO.); 
a table (20) on which a subject (40) to be examined is laid (Igarashi: Fig. 1; [0029], [0030]; Subject 40 lies on table 20 for examination.); 
a sensor (19) configured to acquire distance data for determining a distance between a body part (TA) to be imaged of said subject (40) and said sensor (Igarashi: Figs. 1, 2, 6, 7; [0047] discloses the sensor unit 19 comprises multiple sensors and [0051]-[0053], [0069], [0087] disclose the sensor 19 configured to acquire distance data for determining a distance between a body part TA or K to be imaged of the subject 40 and the sensor 19.); 
an operation console (30) in communication with the sensor (Igarashi: [0044], [0045] disclose operation console (30) in communication with sensor unit 19 and [0047] discloses the sensor unit 19 comprises multiple sensors.);
a storage medium in communication with the operation console (Igarashi: [0038], [0095] disclose operation console (30) in communication with a storage medium.), wherein the operation console (30) executes programs stored in the storage medium which cause the operation console (30) to:
generate height data containing data representing a height of the body part (TA) to be imaged of said subject (40) based on said distance data (Igarashi: [0038], [0095] disclose the operation console (30) executes programs stored in the storage medium and Figs. 1, 2, 6, 7; [0050]-[0053], [0063], [0064], [0069], [0081] disclose execution of the programs to generate height data or thickness T of the body part TA of subject 40 based on the distance data.);
determine the body part (TA) to be imaged is within a field of view of the sensor (19) as a function of the height data (Igarashi: Figs. 1-3, 6, 7; [0050]-[0053], [0069], [0081]; The body part TA is within a field of view of the sensor 19 as a function of the height data.); and 
in response to determining the body part (TA) to be imaged is within the field of view, determine a first distance (first range) in a first direction (z-axis) between a current position (subject 40’s position in figure 3) of the body part (TA) to be imaged and a prespecified position (preset scan condition which includes subject 40’s position in figure 5) of the body part (TA) to be imaged, wherein the first direction corresponds to a longitudinal axis (z-axis – figure 5) of the subject (Igarashi: Figs. 1-3, 5, 6, 7 & Para. [0039] disclose the scan condition setting unit 31 setting preset scan conditions that include the imaging region TA and scan range. Further, Paras. [0050]-[0053], [0055], [0056] disclose using the set scanned conditions that determine the z-axis direction and coordinate that corresponds to the body part TA after determining the body part TA in sensor 19’s field-of-view region Ks.). 

	As per claim 2, Igarashi discloses the medical apparatus of claim 1, wherein: the programs further cause the operation console to detect, based on information for identifying the body part (TA) to be imaged of said subject (40), the body part (TA) to be imaged identified by said information from among said height data (Igarashi: [0050]-[0053]; The body part TA is detected based on information of the subject including height data.).  

	As per claim 4, Igarashi discloses the medical apparatus of claim 1, wherein the prespecified position is in the bore of said gantry (Igarashi: Fig. 5 [0056]; As shown in FIG. 5, control is performed to move the cradle 21 horizontally until the horizontal position of the cradle 21 coincides with the scan start position.). 

	As per claim 5, Igarashi discloses the medical apparatus claim 1, wherein in response to determining the body part to be imaged is within the field of view, determine a second distance in a second direction between the current position of the body part to be imaged and the prespecified position of the body part to be imaged, wherein the second direction corresponds to a vertical direction  (Igarashi: Figs. 1-3; [0055], [0056]; The thickness t in the vertical direction at TA is specified as Δ (Horep-Hc).).  

	As per claim 6, Igarashi discloses the medical apparatus of claim 1, wherein: said sensor uses a light source emitting light onto said subject to acquire said distance data (Igarashi: Figs. 1, 2, 6, 7; [0047], [0051]-[0053], [0063], [0064], [0069], [0087], [0094]; The sensor 19 uses a light source emitting light onto said subject to acquire said distance data.).  

	As per claim 7, Igarashi discloses the medical apparatus of claim 6, wherein: said sensor is further configured to receive light emitted from said light source and reflected off said subject, and said sensor acquires said distance data based on reflected light received at said sensor (Igarashi: Figs. 1, 2, 6, 7; [0047], [0051]-[0053], [0063], [0064], [0069], [0087], [0094]; The sensor section 19 uses a light source emitting light onto said subject to acquire said distance data based on the infrared light emitted and outputting depth from the infrared source to the subject.).  

	As per claim 8, Igarashi discloses the medical apparatus of claim 7, wherein: said sensor is further configured to acquire image data of said subject (Igarashi: [0047]; The sensor 19 is further configured to acquire image data of said subject 40.).  

	As per claim 9, Igarashi discloses the medical apparatus of claim 8, wherein: said sensor includes a charged coupled device (CCD) for acquiring color information (Igarashi: [0047]; The sensor 19 includes 19c which is a CCD for acquiring color information.).  

	As per claim 10, Igarashi discloses the medical apparatus of claim 8, wherein: said sensor has a number of pixels of n by m (Igarashi: [0014], [0047], [0060], [0065]; The sensor 19 has a plurality of pixels.).  

	As per claim 11, Igarashi discloses the medical apparatus claim 1, wherein: said sensor has an image sensor for acquiring image data of said subject and a depth sensor for acquiring said distance data (Igarashi: [0014], [0047]; The sensor 19 has an image sensor 19c for acquiring image data of said subject and a depth sensor 19d for acquiring said distance data.).



As per claim 12, Igarashi discloses a non-transitory computer readable storage medium storing a program applied to a medical- 20 -323685 apparatus (Igarashi: [0095]) comprising: 
a gantry including a bore (Igarashi: Figs. 1 & 5; [0029], [0031]; X-ray CT apparatus 1 comprising: comprising: a gantry 10 including a bore B or iso-center referred to as ISO.); 
a table (20) on which a subject (40) to be examined is laid (Igarashi: Fig. 1; [0029], [0030]; Subject 40 lies on table 20 for examination.); 
a sensor (19) for acquiring distance data for determining a distance between a body part (TA) to be imaged of said subject (40) and said sensor (Igarashi: Figs. 1, 2, 6, 7; [0025], [0051], [0063], [0064], [0069], [0087]; A sensor 19 for acquiring distance data for determining a distance between a body part TA or K to be imaged of the subject 40 and the sensor 19.), wherein said sensor (19) has a field-of-view region (Ks) representing a region (αi) in which it is possible to acquire said distance data, said program causing a computer (30) to execute: 
height-data generating processing to generate height data containing data representing a height of the body part (TA) to be imaged of said subject (40) based on said distance data (Igarashi: [0038], [0095] disclose the computer 30 executing programs and Figs. 1, 2, 6, 7; [0050]-[0053], [0063], [0064], [0069], [0081] disclose the programs executing the generation of height data or thickness T of the body part TA of subject 40 based on the distance data.); 
detecting processing to detect said body part (TA) to be imaged is within the field-of-view based on said height data (Igarashi: Figs. 1, 2, 6, 7; [0050]-[0053], [0069], [0081]; The detected body part TA is within a field of view of the sensor 19 based on the height data.); and
calculating processing which, in response to determining the body part (TA) to be imaged is within the field of view, determines a first distance (first range) in a first direction (z-axis) between a current position (subject 40’s position in figure 3) of the body part (TA) to be imaged and a prespecified position (preset scan condition which includes subject 40’s position in figure 5) of the body part (TA) to be imaged, wherein the first direction corresponds to a longitudinal axis (z-axis – figure 5) of the subject (Igarashi: Figs. 1-3, 5, 6, 7; Para. [0039] discloses the scan condition setting unit 31 setting preset scan conditions that include the imaging region TA and scan range. Further, Paras. [0050]-[0053], [0055], [0056] disclose using the set scanned conditions that determine the z-axis direction coordinate that corresponds to the body part TA after determining the body part TA in sensor 19’s field-of-view region Ks.).

As per claim 14, Igarashi discloses the medical apparatus of claim 1, wherein the prespecified position is within the bore (Igarashi: Fig. 5 [0056]; As shown in FIG. 5, control is performed to move the cradle 21 horizontally until the horizontal position of the cradle 21 is within the bore.).  

	As per claim 15, Igarashi discloses a method (Igarashi: Abstract.) comprising: 
determining a body part (TA) of a subject (40) is within a field of view (Ks) of a sensor (19) of a medical imaging apparatus (X-ray CT apparatus 1), wherein the medical imaging apparatus includes a table (20) and a gantry (10) with a bore (Igarashi: Figs. 1 & 5; [0029], [0031], [0051]-[0053]; Determining a body part TA of a subject 40 is within a field of view Ks of a sensor 19 of an X-ray CT apparatus 1 comprising: comprising: a gantry 10 including a bore B or iso-center referred to as ISO.), and wherein the subject (40) is on the table (20) and the body part (TA) is to be imaged by the medical imaging apparatus (Igarashi: Figs. 1-3, 6, 7; [0050]-[0053]; The subject 40 is on the table 20 and the body part TA is to be imaged by the apparatus 1.); 
in response to determining the body part is within the field of view, determining a first distance in a first direction between a current position of the body part and a prespecified position of the body part (Igarashi: Figs. 1-3, 5, 6, 7; Para. [0039] discloses the scan condition setting unit 31 setting preset scan conditions that include the imaging region TA and scan range. Further, Paras. [0050]-[0053], [0055], [0056] disclose using the set scanned conditions that determine the z-axis direction coordinate that corresponds to the body part TA after determining the body part TA in sensor 19’s field-of-view region Ks.); and 
moving the table by the first determined distance (Igarashi: Fig. 5 [0056]; As shown in FIG. 5, control is performed to move the cradle 21 horizontally until the horizontal position of the cradle 21 is within the bore.).  

	As per claim 16, Igarashi discloses the method of claim 15, wherein moving the table by the determined distance places the body part at the prespecified position (Igarashi: Figs. 1-3, 5, 6, 7; Para. [0039] discloses the scan condition setting unit 31 setting preset scan conditions that include the imaging region TA and scan range. Further, Paras. [0050]-[0053], [0055], [0056] disclose using the set scanned conditions that determine the z-axis direction coordinate that corresponds to the body part TA after determining the body part TA in sensor 19’s field-of-view region Ks.).  

	As per claim 17, Igarashi discloses the method of claim 16, wherein the prespecified position is within the bore (Igarashi: Figs. 1-3, 5, 6, 7; Para. [0039] discloses the scan condition setting unit 31 setting preset scan conditions that include the imaging region TA and scan range. Further, Paras. [0050]-[0053], [0055], [0056] disclose using the set scanned conditions that determine the z-axis direction coordinate that corresponds to the body part TA after determining the body part TA in sensor 19’s field-of-view region Ks.).  
	
As per claim 18, Igarashi discloses the method of claim 17, further comprising: 
in response to determining the body part to be imaged is within the field of view, determining a second distance in a second direction between the current position of the body part 5Application No.: 16/176,265to be imaged and the prespecified position of the body part to be imaged, wherein the second direction corresponds to a vertical direction (Igarashi: Figs. 1-3; [0050]-[0053], [0055], [0056]; The thickness t in the vertical direction at TA is specified as Δ (Horep-Hc).); and 
moving the table in the first determined distance and the second determined distance (Igarashi: Figs. 1-3, 5; [0050]-[0053], [0055], [0056]; The table is moved in the vertical direction at TA which is specified as Δ (Horep-Hc) and first direction which corresponds to the z-axis.).
















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi in view of Gregerson in further view of Ranjan et al., hereinafter referred to as Ranjan (US 2011/0158383 A1 – already of record).

As per claim 3, Igarashi-Gregerson disclose the medical apparatus as recited in claim 1, wherein: the programs further cause the operation console to update said height data to latest height data (Igarashi: [0050]-[0053]; The height data and body part TA are updated in real time.).
However Igarashi-Gregerson do not explicitly disclose “… while said table is moving …”.
Further, Ranjan is in the same field of endeavor and teaches updating height data to latest height data while said table is moving (Ranjan; [0024], [0034]-[0036]; The height data is dynamically updated to latest height data while the table is moving.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Igarashi-Gregerson and Ranjan before him or her, to modify the medical apparatus of Igarashi-Gregerson to include the updating height while table is moving feature as described in Ranjan. The motivation for doing so would have been to improve a reduction in the amount of time technicians spend examining a patient (Ranjan: [0004]-[0007].).




Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al., hereinafter referred to as Igarashi (JP 2014/161392 A – already of record) in view of Gregerson et al., hereinafter referred to as Gregerson (US 2016/0302871 A1 – already of record).

	As per claim 13, Igarashi discloses the medical apparatus of claim 1, (Igarashi: Fig. 5 [0056]; As shown in FIG. 5, control is performed to move the cradle 21 horizontally until the horizontal position of the cradle 21 is within the bore.).
	However Igarashi does not explicitly disclose “… wherein at least a portion of the bore and at least a portion of the table are within the field of view.”
Further, Gregerson is in the same field of view and teaches wherein at least a portion of the bore and at least a portion of the table are within the field of view (Gregerson: Figs. 1a-c; [0036], [0058] disclose an arm 135 coupled to camera 131 that allows the camera 131 to orient itself to continuously track the subject 103. As the subject moves into the bore 16, the camera 131 will be in a position where a portion of the bore 16 falls within the camera’s field-of-view region as well as outside the bore area as seen in figures 1c and 2c.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Igarashi and Gregerson before him or her, to modify the medical apparatus of Igarashi to include the field of view region including the bore portion feature as described in Gregerson. The motivation for doing so would have been to improve accuracy of surgical tools that examine multiple areas of a patient by providing tracking mechanisms that enhance surgical tool guidance (Gregerson: [0002], [0005].).   










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 06-09-2021